Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tawanda Blair appeals the district court’s order dismissing this action for want of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Blair v. Commissioner, No. 8:ll-cv-01416-RMG, 2011 WL 6826839 (D.S.C. Dec. 28, 2011). We dispense with oral argument because the *291facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.